EXAMINER COMMENT
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-24 are pending in the application. 
Applicant’s amendment to the claims after final rejection, filed on December 9, 2021, is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on December 9, 2021 in response to the final rejection mailed on October 26, 2021 have been fully considered.

Claim Rejections - 35 USC § 103
The rejection of claims 2-15 under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2012/0177722 A1; cited on the IDS filed on July 24, 2020) in view of UniProt Database Accession Number A9AUJ9 (May 2014, 1 page; cited on the IDS filed on July 24, 2020 as non-patent reference 34, “XP-002734245”) and as evidenced by Barthelmebs et al. (Appl. Environ. Microbiol. 67:1063-1069, 2001; cited on the IDS filed on July 24, 2020) is withdrawn in view of the applicant’s amendment to claim 2 in combination with the applicant’s convincing argument. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.